DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
Claims 1-2, 5-18 and 20-21 were pending in this application prior to this amendment dated 02/18/2021. Claims 2, 9, 17, and 18 are now canceled. Claims 1, 6, 13, and 20 are amended.  Claims 3, 4, and 19 were canceled previously and no new claims are added. Hence, claims 1, 5-8, 10-16, 20, and 21 are currently pending in the instant application.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Feng Shan on 02/22/2021.
The application has been amended as follows: 
In Claim 16 line 2, “according to claim 9” changed to -- according to claim 1--.

Reasons for Allowance
Claims 1, 5-8, 10-16, 20, and 21 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art, Wu et al. (CN-106835558-A) teaches a waterless fiber dyeing machine (referred to as ‘supercritical carbon dioxide fluid anhydrous boiling, bleaching and dyeing integrated equipment’, see Title, abstract, Figure 1), suitable for mixed fluid medium (see [0012]) comprising a fiber dyeing tank (referred to as boiled dyeing kettle 16) suitable for waterless fiber dyeing with high-pressure mixed fluid, a carbon dioxide medium pressurizing system (system including carbon dioxide storage tank 9, ultrasonic atomizer 12, booster pump 13, heater 14), a polar medium pressurizing system (system including  co-solvent tank 10, ultrasonic atomizer 12, booster pump 13, heater 14), a fiber loading system (see [0083]), a circulating dyeing system (system including magnetic circulation pump 18, heater 14 via valves V8 and V12, see Figure 1), a carbon dioxide separating and recycling system (system including  cooler 20, separation kettle 21, adsorption kettle 22, condenser 8 via valves V16,V17,V18,V3 to carbon dioxide storage tank 9 back to boiled dyeing kettle 16 ) (see Figure 1, [0084] ), a polar medium separating and recycling system (see [0016], [0017]) and an unloading system (see [0056], Figure 3) wherein an inlet of the fiber dyeing tank is respectively connected to the carbon dioxide medium pressurizing system, the polar medium pressurizing system and the fiber loading system (see Figure1), an outlet of the fiber dyeing tank is connected to the carbon dioxide separating and recycling system and the polar medium separating and recycling system (see Figure 1),  and an outlet and an inlet of the circulating dyeing system are respectively supercritical dyeing process performed at 18-30MPa’ see [0049], indicating tank body is pressure bearing), and a yarn cage (referred to as outer sleeve 305 comprising 309 hemp fiber roving bobbin), disposed inside the tank body (see Figure 3). 
On the other hand, Guo et al. (CN-101024922-A) teaches a waterless fiber dyeing machine (continuous dyeing production system using a supercritical fluid, see [0025]) suitable for mixed fluid medium that includes an automatic unloading system involving a crane to unload the dyed fiber from the fiber dyeing tank (Guo et al. see [0054]) so that the automatic unloading system can be detachably fitted with the fiber dyeing tank, and when unloading is operated, the automatic unloading system can be connected with the 
In addition, Kikuchi et al. (JP2002371483A) teaches a dyeing apparatus (see Figure 1) with a carbon dioxide medium pressurizing system comprising a dedicated mass flow meter (control valve located downstream of unit 4, see Figure 1), a booster pump (high-pressure pump 3) and a carbon dioxide storage tank (liquefied carbon dioxide gas cylinder 1) which are connected in series (see Figure 1), and a polar medium pressurizing system comprising a polar medium storage unit (dye solution tank 8), a pump (liquid supply pump 9) and a mass flow meter (valve downstream of pump 9) which are connected in series (see Figure 1), representing the carbon dioxide medium pressurizing system and the polar medium pressurizing system as two separate sets of pressurizing systems carrying two separate mass flowmeters and booster pumps (as seen in Figure 1).
In addition, Lee et al. (WO-2018128252-A1) teaches a bidirectional gas medium booster pump (circulation pump 130, see Figure 2) used in the polar medium pressurizing system (see [0060], [0061]). 
In addition, Chen et al. (CN-104674386-A) teaches the automatic unloading system (cotton picking machine also known as automatic feeding machine, see [0004], 
However, the combination of Wu et al., Guo et al. Kikuchi et al., Lee et al. and Chen et al. neither teaches nor fairly suggests that the fiber gripper is inclined downwardly and connected to the lifting platform at a certain horizontal angle 0-180, and is symmetrically distributed by a central axis of the cage column or the lifting platform; each fiber gripper is provided with a plurality of working fingers along the central axis of the lifting platform and the working fingers are arranged in a horizontal direction perpendicular to the central axis of the cage column or the lifting platform; and wherein the lifting platform is placed on the cage column of the yarn cage during operation, and rotate and lift up and down around the cage column, to drive the fiber gripper to loosen impacted fiber layers.
Therefore, claim 1 is allowed because it is novel and unobvious over the prior art of record.
Claims 5-8, 10-16, 20, and 21 are in condition for allowance as they are dependent on base claim 1.

Conclusion
The prior art made of record and not relied upon is considered pertinent to
Applicant’s disclosure.
Lin et al. (WO2018098885A1) teaches a waterless dyeing device and method for bobbin yarn with dyeing circulation system comprising a CO2 gas storage tank and a pressurization pump along with associated valves with detailed steps for anhydrous dyeing including yarn preparation, dyeing, CO2 injection, gas-solid separation of dyed fluid etc.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PALLAVI CHITTA whose telephone number is (571)270-5314.  The examiner can normally be reached on 7:30 am- 5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL BARR can be reached on (571) 272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have 




/PALLAVI CHITTA Ph.D. /Examiner, Art Unit 1711                 

/MICHAEL E BARR/Supervisory Patent Examiner, Art Unit 1711